               Case 2:20-cv-01698-BJR Document 33 Filed 03/19/21 Page 1 of 4




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9

10   AMTAX HOLDINGS 260, LLC, an Ohio
     limited liability company, AMTAX                   No. 2:20-cv-01698-BJR
11
     HOLDINGS 114, LLC, an Ohio limited
12   liability company, and ALDEN TORCH                 DECLARATION OF TAKI FLEVARIS
     FINANCIAL LLC, a Delaware limited liability        IN SUPPORT OF MOTION TO
13   company,                                           DISMISS
14                                        Plaintiffs,
15
     v.
16
     WASHINGTON STATE HOUSING
17   FINANCE COMMISSION, a public body
     corporate and politic of the State of
18   Washington, BILL RUMPF, an individual,
19   LISA J. BROWN, an individual, DIANE
     KLONTZ, an individual, DUANE
20   DAVIDSON, an individual, JASON
     RICHTER, an individual, RICH NAFZIGER,
21   an individual, ALBERT TRIPP, an individual,
     RANDY ROBINSON, an individual, ALISHIA
22   TOPPER, an individual, LOWEL KRUEGER,
23   an individual, KEN A. LARSEN, an individual,
     and WENDY L. LAWRENCE, an individual,
24
                                        Defendants.
25

26

27
                                                                          PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 1                                         1191 SECOND AVENUE
                                                                                    SUITE 2000
     Case No. 2:20-cv-01698-BJR                                          SEATTLE, WASHINGTON 98101-3404
                                                                            TELEPHONE: (206) 245.1700
                                                                             FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 33 Filed 03/19/21 Page 2 of 4




 1          I, Taki Flevaris, declare as follows:

 2          1.       I am a partner at Pacifica Law Group LLP and represent the Washington State
 3
     Housing Finance Commission (the “Commission”) in this matter. I am over 18 and make this
 4
     declaration based on personal knowledge.
 5
            2.       Attached as Exhibit A is a true and correct copy of excerpts from the Commission’s
 6
     current 9% Competitive Housing Tax Credit Policies, adopted on February 25, 2021, and available
 7

 8   on the Commission’s website at http://wshfc.org/mhcf/9percent/index.htm (click “Approved 9%

 9   Policy for 2021”).
10          3.       Attached as Exhibit B is a true and correct copy of excerpts from the Commission’s
11
     current Bond/Tax Credit Program Policies, adopted on February 25, 2021, and available on the
12
     Commission’s website at http://wshfc.org/mhcf/4percent/index.htm (click “Bond-Tax Credit (4%)
13
     Policy”).
14

15          4.       Attached as Exhibit C is a true and correct copy of the current version of Chapter

16   9 of the Commission’s Tax Credit Compliance Procedures Manual, which was updated in March

17   2021 to reflect the revisions to the Commission’s Tax Credit Policies adopted on February 25,
18   2021. This current version of the Tax Credit Compliance Procedures Manual is available on the
19
     Commission’s website at: http://wshfc.org/managers/ManualTaxCreditIndex.htm.
20
            5.       Attached as Exhibit D is a true and correct copy of the Financial Solvency and
21
     LIHTC History form referenced in Exhibits A-C, which was reviewed and approved by the
22

23   Commission when it adopted the current Tax Credit Policies on February 25, 2021. The form is

24   available on the Commission’s website at: http://wshfc.org/managers/ManualTaxCreditIndex.htm

25   (under Chapter 9).
26

27
                                                                                PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 2                                               1191 SECOND AVENUE
                                                                                          SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                SEATTLE, WASHINGTON 98101-3404
                                                                                  TELEPHONE: (206) 245.1700
                                                                                   FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 33 Filed 03/19/21 Page 3 of 4




 1          6.       Attached as Exhibit E is a true and correct copy of excerpts from the Meeting

 2   Packet for the Commission’s February 25, 2021 board meeting, including the meeting agenda,
 3
     work session minutes, proposed revisions to the Commission’s LIHTC transfer policies, a staff
 4
     guidance memorandum regarding the same, and public comment regarding the same.
 5
            7.       Attached as Exhibit F is a true and correct copy of the publicly recorded Regulatory
 6
     Agreement (without exhibits) between the Commission and an owner of an affordable housing
 7

 8   project within the Low-Income Housing Tax Credit (“LIHTC”) program in Washington State. This

 9   is a representative example of the publicly recorded covenants the Commission has entered into
10   for each of the LIHTC projects in this state.
11
            I declare under penalty of perjury under the laws of the United States of America that the
12
     foregoing is true and correct.
13
            Executed this 19th day of March, 2021.
14

15                                                                s/ Taki V. Flevaris
                                                                  Taki V. Flevaris, WSBA No. 42555
16

17

18

19

20

21

22

23

24

25

26

27
                                                                                  PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 3                                                1191 SECOND AVENUE
                                                                                           SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                 SEATTLE, WASHINGTON 98101-3404
                                                                                   TELEPHONE: (206) 245.1700
                                                                                    FACSIMILE: (206) 245.1750
                 Case 2:20-cv-01698-BJR Document 33 Filed 03/19/21 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2             I hereby certify that on this 19th day of March, 2021, I electronically filed the foregoing

 3   document with the Court ECF system, which will send notification of such filing to all counsel of

 4   record.

 5             Dated this 19th day of March, 2021.

 6                                                                                        s/ Thien Tran
                                                                   Thien Tran, Paralegal/Legal Assistant
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                                   PACIFICA LAW GROUP LLP
     DECLARATION OF TAKI FLEVARIS - 4                                                 1191 SECOND AVENUE
                                                                                            SUITE 2000
     Case No. 2:20-cv-01698-BJR                                                  SEATTLE, WASHINGTON 98101-3404
                                                                                    TELEPHONE: (206) 245.1700
                                                                                     FACSIMILE: (206) 245.1750
